Citation Nr: 0715556	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 to 
September 1945.  He died in September 2004.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2005, a 
statement of the case was issued in July 2005, and a letter 
was received which the RO accepted as a substantive appeal in 
July 2005.

The claimant's request to have her appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2006) was granted by 
the Board in May 2007.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death under 38 U.S.C.A. 
§ 1310.  However, by rating decision in November 2004, the RO 
granted Dependency and Indemnity Compensation (DIC) benefits 
under 38 U.S.C.A. § 1318 which outlines an alternate means of 
entitlement to DIC.  In other words, the appellant has 
already been awarded DIC benefits.  Nevertheless, it appears 
that entitlement to DIC on a cause of death basis is not an 
entirely identical benefit to DIC benefits under 38 U.S.C.A. 
§ 1318.  See e.g. 38 C.F.R. § 3.812(c) (2006) (precludes 
payment of a special allowance for replacement of social 
security benefits reduced by the Omnibus Budget 
Reconciliation Act of 1981 under 38 U.S.C.A. § 1318 because 
the deaths are not service-connected.)  Service connection 
for the cause of death might also allow for a higher payment 
of VA burial expenses.  With this in mind, the Board does not 
believe that the award of DIC under 38 U.S.C.A. § 1318 can be 
viewed as rendering the cause of death appeal moot since 
there is arguably some additional potential benefit.  See 
generally Mintz v. Brown, 6 Vet.App. 277 (1994).


FINDINGS OF FACT

1.  The veteran died in September 2004; according to the 
death certificate, the immediate cause of death was 
respiratory arrest of 2 hours duration.  The certificate 
lists chronic obstructive lung disease of 40 years duration 
as the underlying cause of death.  The underlying cause of 
the indicated terminal pathology was listed on the 
certificate as tobacco abuse of 40 years duration.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of gunshot wound, chest, with 
retained foreign body; abscess, spleen, residuals of gunshot 
wound; shell fragment wound, muscle group XIX with muscle 
hernia, ruptured diaphragm, and adhesions; scar, muscle group 
XX, with muscle hernia; emphysema of gallbladder and adjacent 
tissue due to shell fragment wound; gunshot wound, left thigh 
muscle group XV; and anxiety reaction.

3.  The causes of the veteran's death were not manifested 
during the veteran's active duty service or for many years 
thereafter, nor were they otherwise related to the veteran's 
active duty service.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  Chronic obstructive lung disease was not incurred in or 
aggravated by the veteran's military service, nor may it be 
presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Chronic obstructive lung disease was not proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2006). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated May 2005.  Moreover, in 
this letter, the claimant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the Board finds that the lack 
of such a pre-AOJ-decision notice did not result in any 
prejudice to the claimant in this case.  Any timing defect 
was remedied by the fact that, after the May 2005 notice 
letter was sent, the claim on appeal was re-adjudicated by 
the agency of original jurisdiction in July 2005, with a 
statement of the case issued to the claimant, and again in 
December 2006, with a supplemental statement of the case 
issued.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The 
appellant was provided with ample time to benefit from the 
notice prior to the most recent RO adjudications of the case.  
The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2005 letter expressly 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with the May 2005 letter in which it advised the 
appellant to submit evidence regarding the cause of the 
veteran's death and showing a relationship between the cause 
of death and the veteran's service.  Since the claim is for 
service connection for the cause of the veteran's death, no 
rating or effective date will be assigned and any questions 
of notice related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  A 
VA medical review of the pertinent evidence was conducted and 
a medical opinion obtained.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The 
appellant has expressed, including in July 2005 written 
correspondence, that her attempts to locate additional 
medical records have resulted in her determination that such 
records have unfortunately been destroyed and are 
unobtainable.  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury incurred or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A September 2004 death certificate shows that the veteran 
died on September 18, 2004 with an immediate cause of death 
listed as respiratory arrest of 2 hours duration.  The 
certificate lists "chronic obstructive lung disease" of 40 
years duration as the underlying cause of death.  The 
underlying cause of the indicated terminal pathology was 
listed on the certificate as "tobacco abuse" of 40 years 
duration.  The record contains no indication that an autopsy 
was performed.

At the time of the veteran's death, service connection was in 
effect for residuals of gunshot wound, chest, with retained 
foreign body; abscess, spleen, residuals of gunshot wound; 
shell fragment wound, muscle group XIX with muscle hernia, 
ruptured diaphragm, and adhesions; scar, muscle group XX, 
with muscle hernia; emphysema of gallbladder and adjacent 
tissue due to shell fragment wound; gunshot wound, left thigh 
muscle group XV; and anxiety reaction.  The Board notes that 
the appellant has repeatedly advanced this appeal based upon 
the contention that wounds, scarring, retained fragments, and 
anxiety contributed to cause the veteran's death, as 
expressed in her notice of disagreement in April 2005, and 
most recently by her representative's statement in May 2007.  
The appellant has not contended, and the record does not 
suggest, that the cause of death was specifically manifested 
during the veteran's service or within any applicable 
presumptive period.

However, the Board observes that the veteran's service 
medical records do present a significant in-service lung 
diagnosis pertinent to appellate review of this case.  
Specifically, the service medical records contain numerous 
references to a diagnosis of pleuritis (pleurisy) in the 
aftermath of the veteran's significant March 1945 combat 
injuries including a wound to the chest.  A September 1945 
Certificate of Disability for Discharge indicates that the 
pleuritis diagnosis was considered "chronic" and rendered 
the veteran "unfit for military service."

Following service, a February 1946 VA examination report also 
diagnosed the veteran with chronic fibrous pleuritis of the 
left lung.  The examination report also shows, however, that 
the veteran's lungs were negative for abnormal signs on 
palpation, negative on percussion except for impaired 
resonance in the base of the left lung, and essentially 
negative on auscultation except for diminished sounds in the 
base of the left lung.  The diagnosis of fibrous chronic 
pleurisy of the left lung was given again in a July 1946 VA 
examination report, again with essentially normal results on 
clinical examination of the lungs.

A September 1947 VA examination report shows that the 
veteran's lungs were evaluated to be clinically normal at 
that time, and the September 1947 document includes an x-ray 
report which is interpreted by a specialist as showing "no 
evidence of lung disease."  A May 1967 private hospital 
report indicates that, by that time, "auscultation of the 
lungs entirely normal" with no indication of any pulmonary 
symptoms at that time.  An August 1972 private medical report 
again shows that the veteran's lungs were "clear to 
auscultation" without any indication of pulmonary 
symptomatology.

An April 1973 private medical report shows the veteran was 
diagnosed with a case of pneumonia at that time.  No 
indication is made to suggest that the pneumonia was chronic 
or was attributed to any chronic pathology.  In addition, the 
Board notes that this record does not make any indication to 
suggest the reemergence of the pleuritis pathology which was 
last documented in July 1946.

There does not appear to be any pertinent medical evidence in 
the record that is more recent than the April 1973 report 
involving pneumonia.  The appellant has expressed, including 
in July 2005 written correspondence, that her attempts to 
locate additional medical records have resulted in her 
determination that such records have been destroyed.  
Nevertheless, the Board has given careful consideration to 
the showing in the record of the diagnosis of chronic 
'pleuritis' from around the time of the veteran's service.

The Board notes again that the cause of the veteran's death, 
as reported on his September 2004 death certificate, was 
respiratory arrest from chronic obstructive lung disease due 
to tobacco abuse.  There is no indication that the veteran 
suffered from any manifestation of pleuritis at any time 
after July 1946, and there is no indication that the 
veteran's terminal pathology was etiologically related to 
pleuritis or otherwise related to his service.  The September 
2004 death certificate estimates that the terminal pathology 
was in existence for 40 years, or dating back to around 1964, 
at least 18 years after separation from service.

A VA physician's review of the record was conducted in 
association with this claim in August 2006.  After reviewing 
all of the pertinent medical evidence of record, and 
acknowledging the veteran's diagnosis of pleuritis in the 
1940's, the examiner offered the probative medical opinion 
that "it is not at all likely that the veteran's cause of 
death was related to his service connected injuries."  The 
examiner's rationale, as explained in the August 2006 report, 
involves a finding that there is no medical evidence that a 
"focal lung injury" of the type suffered by the veteran in 
service "would produce chronic obstructive pulmonary disease 
(which is a generalized, diffuse process)."  The examiner's 
rationale also cites normal clinical findings pertaining to 
the veteran's chest over many years following his separation 
from service.  The Board also notes that the August 2006 
report acknowledges the veteran's 1940's diagnosis of 
pleuritis, but does not find it to be medically related to 
chronic obstructive lung disease; there is otherwise no 
medical evidence of record which suggests that the veteran's 
terminal chronic obstructive lung disease is etiologically 
related to the veteran's pleuritis which manifested during 
the 1940's.

There is no medical evidence of record which contradicts the 
competent and probative medical conclusions of the August 
2006 VA physician's report.  The medical evidence does not 
show that the veteran's in-service diagnosis of pleuritis 
manifested for more than a short time following service, with 
the veteran's lungs shown as essentially normal many years 
after service.  In any event, there is no medical evidence 
indicating that a history of pleuritis is related to the 
development of chronic obstructive lung disease many years 
later.  The Board additionally observes that no medical 
evidence of record suggests that the veteran's service-
connected injuries, even beyond the in-service involvement of 
a pleuritis pathology, combined to cause or contribute 
significantly to his terminal chronic obstructive lung 
disease in any other fashion; the August 2006 VA physician's 
report specifically indicates that such a causal relationship 
is "not at all likely."

There is no medical evidence in the record, and no specific 
assertion from the appellant, to suggest any other theory 
linking the veteran's death to his service.  The Board 
acknowledges the claimant's testimony, including in December 
2004, to the effect that she observed the veteran for many 
decades of failing health and sincerely believes that his 
death was a result of his service.  The Board also 
acknowledges the claimant's testimony in December 2004 which 
disputes the death certificate and suggests that the 
veteran's history of smoking tobacco was not significant 
enough to have caused his chronic obstructive lung disease.  
The Board sympathizes with the claimant and understands fully 
her contentions in this regard.  However, generally speaking, 
lay persons are not competent to offer evidence that requires 
medical knowledge.  See Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  The lay statements of the claimant are not medically 
competent to contradict professional medical findings or to 
show that the cause of death is linked to an injury or 
disease incurred during service.  Neither is the Board 
competent to supplement the record with its own 
unsubstantiated medical conclusions at the behest of the 
claimant.  Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
Here, the issue of whether the cause of the veteran's death 
is linked to a disease or injury incurred during active 
service involves an issue of medical causation for which 
competent medical evidence is required.  The weight of the 
uncontradicted competent medical evidence is against the 
claim.

Although the appellant is entitled to the benefit of the 
doubt where the evidence supporting a grant of her claim and 
the evidence supporting a denial of the claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1990).  For these reasons and bases, the Board finds that a 
disability incurred in or aggravated by active service was 
neither the principal nor contributory cause of death.


ORDER

Service connection for the cause of the veteran's death is 
not warranted.  Thus, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


